IN THE MATTER OF THE                                             IN THE
RESIGNATION OF
JAMES DORSEY WRIGHT                                             OF MARYLAND
FROM THE BAR OF MARYLAND
                                                                Misc. Docket AG
                                                                No. 23
                                                                September Term, 2016



                                               ORDER


        This matter came before this Court on the Application to Resign From the Practice of

Law by James Dorsey Wright and the response of Bar Counsel, and

        The Court having considered the Application and the Response of Bar Counsel, it is this

  27thday of September, 2016

        ORDERED, by the Court of Appeals of Maryland, that the resignation of James Dorsey

Wright from the Bar of the State of Maryland is hereby accepted and it is further

        ORDERED that the Clerk of the Court shall remove the name of James Dorsey Wright

from the register of attorneys entitled to practice law in this State and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.



                                                           /s/ Mary Ellen Barbera
                                                 Chief Judge